EXHIBIT 10.1
 
EMPLOYMENT AGREEMENT
 
 
EMPLOYMENT AGREEMENT (this “Agreement”), dated as of January  14, 2008 (the
“Effective Date”), by and among Technest Holdings, Inc. (the “Company”), a
Nevada corporation, and Gino M. Pereira (the “Executive”) located in Oxford,
Connecticut.
 
WITNESSETH THAT
 
WHEREAS, the Company wishes to employ the Executive to render services as the
Chief Executive Officer of the Company on the terms and conditions set forth in
this Agreement; and
 
WHEREAS, the Executive wishes to be retained and employed by the Company on such
terms and conditions;
 
THEREFORE, in consideration of the premises, the mutual agreements set forth
below and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties agree as follows:
 
1.    Employment:  The Company hereby employs the Executive, and the Executive
accepts such employment and agrees to perform services for the Company as
described herein, for the period of time and upon the other terms and conditions
set forth in this Agreement.
 
2.    Term:  Unless terminated at an earlier date in accordance with Section 8
of this Agreement or otherwise extended by agreement of the parties, the term of
the Executive’s engagement hereunder shall be for a period of 5 years (the
“Term”), commencing on the Effective Date.  The period of engagement may be
extended by written agreement between the parties, provided that certain
provisions relating to compensation may change upon commencement of any
extension hereto.
 
3.    Position and Duties
 
(a)    Service with the Company:  During the Term of the Executive’s engagement,
the Executive shall be employed in the position of Chief Executive Officer of
the Company.
 
(b)    Service with Subsidiaries: During the Term of the Executive’s engagement,
he may be appointed to serve as an officer or director of certain of the
Company’s wholly or majority owned subsidiaries.  Such service shall be a duty
and responsibility of the Executive and be governed by the terms of this
employment agreement.  Such duties shall be performed by the Executive for no
additional consideration.  As of the Effective Date, Executive is Chief
Executive Officer of the Company’s wholly owned subsidiary, Genex Technologies,
Inc.
 
-1-

--------------------------------------------------------------------------------


 
(c)    Performance of Duties The Executive agrees to serve the Company
faithfully and to the best of Executive’s ability and to devote his full working
time, attention and efforts exclusively to the business and affairs of the
Company during the Executive’s engagement by the Company. Any exceptions to this
arrangement shall be subject to approval by the Company’s Board of Directors.
The Executive hereby confirms that Executive is under no contractual commitments
inconsistent with Executive’s obligations set forth in this Agreement and that,
during the Term of this Agreement, Executive will not render or perform services
to or for any other corporation, firm, entity or person which are inconsistent
with the provisions of this Agreement.  While Executive remains employed by the
Company, the Executive may participate in reasonable professional, charitable
and/or personal investment activities including participating on the Board of
other corporations, so long as such activities do not individually or in the
aggregate interfere with the performance of Executive’s obligations under this
Agreement.
 
4.    Compensation
 
(a)    Base Compensation:  As compensation for services to be rendered by the
Executive under this Agreement, the Company shall pay to the Executive, during
the Term of the Executive’s engagement and subject to the termination provisions
of Section 8 of this Agreement, a base payment of $350,000 per year (the “Annual
Salary”), which payment shall be paid in arrears in accordance with the
Company’s normal procedure and policies.  The Executive shall be eligible for
periodic cost of living or merit raises at the discretion of the Company.  In
addition, the Company agrees to provide the Executive with $5,000 monthly for
auto expense, home office expense, and other personal expenses.
 
(b)    Bonus
 
(i)    Cash Compensation: In addition to the Annual Salary, the Executive shall
be eligible to receive annual cash bonus compensation from time to time in
amounts determined as follows:
 
A.  The Executive shall be entitled to 5% of the Company’s EBITDA (Earning
Before Interest, Taxes, Depreciation and Amortization) calculated on an annual
basis at the end of the Company’s fiscal year, up to a maximum allowable cash
bonus of 300% of the Annual Salary (the “EBITDA  Bonus”), payable by the Company
within 90 days of the end of the Company’s fiscal year.
 
-2-

--------------------------------------------------------------------------------


 
(ii)    Equity Compensation: In addition to the Annual Salary, the EBITDA Bonus,
the Executive shall be eligible to receive equity bonus compensation under the
Company’s 2006 Stock Award Plan, in amounts determined as follows:
 
The Executive shall be entitled to the amount of shares of Common Stock (the
“Market Cap Bonus Shares”) calculated by dividing (x) 7% of the increase, if
any, of the Market Capitalization (as defined below) of the Company’s Common
Stock as of the prior fiscal year end compared to the following fiscal year end,
by (y) the closing price of the Company’s Common Stock on the trading day
immediately prior to the issuance of such shares.  Such Market Cap Bonus Shares
shall be issued within 7 days of the end of the Company’s fiscal year.
 
For purposes of this Agreement, “Market Capitalization” shall mean the average
closing price of the Company’s Common Stock as traded on the Over-the-Counter
Bulletin Board (or if the Common Stock is no longer listed on that market, the
principal securities exchange or trading market on which the Common Stock is
listed, quoted or traded), for 20 consecutive trading days ending immediately
prior to the measurement date, multiplied by the average number of shares of the
Company’s Common Stock outstanding for the same 20 consecutive trading days.
 
As an example, the average closing price for the month of June 2007 was $0.50333
per share and the average number of shares outstanding for the month of June
2007 was 16,878,451 shares, for a Market Capitalization for the month of June
2007 of $8,494,924.  If the Market Capitalization for the month of June 2008
increases to $10,000,000 for an increase of approximately $1,505,076, the
Executive would be entitled to approximately 140,473 shares ($105,355 (7% of the
increase in Market Capitalization) divided by $.75, the closing price of the
Company’s Common Stock on the trading day immediately prior to the issuance of
such shares).
 
(c)    Expenses: The Company shall pay or reimburse the Executive for all
reasonable and necessary out-of-pocket expenses incurred by the Executive in the
performance of the Executive’s duties under this Agreement, subject to the
Company’s normal policies for expense authorization and verification.
 
-3-

--------------------------------------------------------------------------------


 
(d)    Liability Insurance: The Company agrees to maintain Directors and
Officers liability insurance upon terms and conditions consistent with industry
practices.
 
(e)    Benefits: The Executive shall be entitled to receive and participate in
all benefits offered to full-time Executives of the Company, including, but not
limited to, health and dental insurance, life insurance, participation in the
Company’s 401(k) plan and vacation benefits.
 
5.    Confidential Information Except as permitted or directed by the Company’s
Board of Directors in writing or as required by operation of law, during the
Term of this Agreement or at any time thereafter, the Executive shall not
divulge, furnish or make accessible to anyone or use in any way (other than in
the ordinary course of business of the Company) any Confidential
Information.  “Confidential Information” shall include any information of the
Company or any affiliate, customer, subsidiary, supplier or other business
associate of the Company or any affiliate (including but not limited to any
trade secrets or other private matters) that the Executive has acquired or
become acquainted with or will acquire or become acquainted with prior to the
termination of the period of the Executive’s engagement by the Company
(including engagement by the Company or any affiliated companies prior to the
Effective Date) whether developed by the Executive or by others,  and which is
not known or generally available to the general public or of a type which the
Company has customarily made available to the general public including but not
limited to any trade secrets, confidential or secret designs, processes,
formulae, plans, devices or material (whether or not patented or patentable)
directly or indirectly useful in any aspect of the business of the Company, any
customer or supplier lists of the Company, any confidential or secret
development or research work of the Company, or any other confidential or secret
aspects of the business of the Company.  The Executive acknowledges that the
above-described knowledge or information constitutes a unique and valuable asset
of the Company and represents a substantial investment of time and expense by
the Company, and that any disclosure or other use of such knowledge or
information other than for the sole benefit of the Company would be wrongful and
would cause irreparable harm to the Company.   Both during and after the Term of
the Executive’s engagement, the Executive will refrain from any acts or
omissions that would reduce the value of such knowledge or information to the
Company.  The foregoing obligations of confidentiality shall not apply to any
knowledge or information that is published and publicly available or which
subsequently becomes generally publicly known in the form in which it was
obtained from the Company, other than as a direct or indirect result of the
breach of this Agreement by the Executive.
 
-4-

--------------------------------------------------------------------------------


 
6.    Ventures  If, during the Term of the Executive’s engagement, the Executive
is engaged in or associated with the planning or implementing of any project,
program or venture involving the Company and a third party or parties, all right
in such project, program or venture shall belong to the Company, unless prior
written consent from the Company is obtained.  Except as approved by the Board,
or its designee, the Executive shall not be entitled to any interest in such
project, program or venture or to any commission, finder’s fee or other
compensation in connection therewith other than the compensation to be paid to
the Executive as provided in this Agreement.  The Executive shall disclose to
the Board of Directors any arrangement through which the Executive acquires or
may acquire any interest, direct or indirect, in any vendor or customer of the
Company.
 
7.    Intellectual Property Rights
 
(a)    Disclosure and Assignment  The Executive will promptly disclose in
writing to the Company complete information concerning each and every invention,
discovery, improvement, device, design, apparatus, practice, process, method or
product, whether patentable or not, made, developed, perfected, devised,
conceived or first reduced to practice by the Executive, either solely or in
collaboration with others, whether or not during regular working hours, relating
either directly or indirectly to the business, products, practices or techniques
of the Company or arising out of or relating to the services provided hereunder
(the “Developments”).  The Executive, to the extent that Executive has the legal
right so to do, hereby acknowledges that any and all of the Developments and all
originals and copies of all notebooks, disks, tapes, computer programs, reports,
proposals and materials evidencing, incorporating, constituting, representing or
recording any Development or Confidential Information or any other information
or materials furnished to Executive by the Company are the sole property of the
Company.  The Executive agrees to assign and hereby does assign to the Company
any and all of the Executive’s right title and interest throughout the world in
and to any and all of the Developments and anything tangible which evidences,
constitutes, represents or records any Development (the “Assignment”).  During
the period commencing the day after the Executive’s last day performing services
for the Company and ending one year after termination of the Executive’s
engagement with the Company, at the request of the Company, the Executive will
confer with the Company and its representatives for the purpose of disclosing
all Developments to the Company, provided that such conference is at the
Company’s expense and the Executive is compensated at an hourly rate equal to
the Executive’s final Annual Salary divided by two-thousand eighty (2080).
 
-5-

--------------------------------------------------------------------------------


 
(b)    Limitation on Section 7(a)  The provisions of Section 7(a) shall not
apply to any Development meeting the following conditions: (i) such Development
was developed entirely on the Executive’s own time without the use of any
Company equipment, supplies, facility or trade secret information; and (ii) such
Development does not relate directly or significantly to the business of the
Company, to the Company’s actual or demonstrably anticipated research or
development; or result from any work performed by the Executive for the Company.
 
(c)    Copyrightable Material All right, title and interest in all copyrightable
material that the Executive shall conceive or originate, either individually or
jointly with others, and which arises out of the performance of this Agreement,
will be the property of the Company and are by this Agreement assigned to the
Company along with ownership of any and all copyrights in the copyrightable
material.  Upon request and without further compensation therefore, but at no
expense to the Executive, the Executive shall execute all papers and perform all
other acts necessary to assist the Company to obtain and register copyrights on
such material in any and all countries, except that the Executive shall be
compensated at an hourly rate equal to the Executive’s final Annual Salary
divided by two-thousand eighty (2080) for compliance with this provision
following termination or expiration of this Agreement.  Executive agrees that to
the extent the copyright laws of the United States apply to the Developments,
the Developments constitute “works made for hire” as defined in the United
States Copyright Act.  To the extent not considered as works made for hire, such
works are hereby assigned to the Company under the Assignment provision of this
Section 7.
 
(d)    Executive hereby agrees, without payment of any additional consideration
to Executive to: (i) promptly disclose all Developments to the Company; (ii)
assist the Company in every reasonable manner to obtain patents or copyrights
thereon in any and all countries for the Company’s benefit; and (iii) to execute
all such patent applications, patent or copyright assignments and other lawful
documents, and to take all such other actions, as the Company may request to
otherwise carryout the purposes of this Agreement.  In connection with this
Section 7, Executive hereby irrevocably grants power of attorney to the Company
to act for and on Executive’s behalf to execute, register and file any such
applications, and to do all other lawfully permitted acts to further the
registration, prosecution and issuance of patents, copyrights or similar
protections with the same legal force and effect as if executed by
Executive.  The out-of-pocket cost of filing and prosecuting patent applications
and obtaining copyright registration for the Developments shall be borne by the
Company.
 
-6-

--------------------------------------------------------------------------------


 
(e)    It is understood that this Section 7 applies, without limitation, to any
and all oral communications and writings, including, without limitation, notes,
drawings, specifications, schematics, flow charts, software, algorithms and
engineering, sales, marketing and financial plans, and studies and reports that
are prepared, compiled or acquired by or on behalf of Executive during the Term
of this Agreement.
 
8.    Termination of Engagement
 
(a)    Grounds for Termination  The Executives engagement shall terminate prior
to the expiration of the Term or any extension thereof in the event that at any
time: (i) the Executive dies; (ii) the Company elects to terminate this
Agreement for Cause, as defined in Section 8(b) below, and notifies the
Executive in writing of such election; (iii) the Company elects to terminate
this Agreement without Cause and notifies the Executive in writing of such
election; (iv) the Executive elects to terminate this Agreement and notifies the
Company in writing of such election; or (v) the Executive elects to terminate
this Agreement for Good Reason, as defined below in Section 8(c) and notifies
the Company in writing of such election.
 
(b)    Cause Defined  “Cause” means that (i) the Executive has willfully or
recklessly breached the provisions of Sections 5, 6 or 7 of this Agreement in
any material respect; (ii) the Executive has engaged in willful misconduct which
has resulted in material financial harm to the Company; (iii) the Executive has
committed fraud or embezzlement in connection with the Company’s business; or
(iv) the Executive has been convicted or has pleaded nolo contendere to a felony
or a crime of moral turpitude.
 
(c)    Good Reason Defined  “Good Reason” shall mean (i) the assignment of the
Executive to any duties materially inconsistent in any respect with the
Executive’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities as contemplated by Section
3 of this Agreement or any other action by the Company which results in a
material diminution in such position, authority, duties or responsibilities,
excluding for this purpose an isolated, insubstantial and inadvertent action not
taken in bad faith and which is remedied by the Company promptly after receipt
of notice thereof given by the Executive; (ii) any termination or reduction of a
material benefit under any benefits plan in which the Executive participates
unless (1) there is substituted a comparable benefit prior to such termination
or reduction or (2) benefits under such plan are terminated or reduced with
respect to all employees of the Company previously granted benefits thereunder;
or (iii) without limiting the generality of the foregoing, any material breach
of this Agreement by the Company or any successor thereto.
 
-7-

--------------------------------------------------------------------------------


 
(d)    Effect of Termination  Notwithstanding any termination of this Agreement,
the Executive, in consideration of the Executive’s engagement hereunder, shall
remain bound by the provisions of this Agreement which specifically relate to
periods, activities or obligations upon or subsequent to the termination of the
Executive’s engagement, including without limitation Sections 5 and 7.
 
(e)    Surrender of Records and Property  Upon termination of the Executive’s
engagement with the Company, the Executive shall deliver promptly to the Company
all records, manuals, books, blank forms, documents, letters, memoranda, notes,
notebooks, reports, data, tables, calculations or copies thereof that relate in
any way to the business, products, practices or techniques of the Company, and
all other property, trade secrets and confidential information of the Company,
including, but not limited to, all documents that, in whole or in part, contain
any trade secrets or confidential information of the Company, which in any of
these cases are in Executive’s possession or under the Executive’s control.
 
(f)    Payment Continuation  If the Executive’s engagement with the Company is
terminated by the Company pursuant to clause (iii) of Section 8(a) of this
Agreement or by the Executive pursuant to clause (v) of Section 8(a) of this
Agreement, then the Company shall continue to pay to the Executive’s Annual
Salary payments and shall continue to provide medical benefits comparable to
those the Executive participated in during his engagement with the Company for
the Executive and his eligible dependents for a period of one year from the date
of termination, plus (i) the EBITDA Bonus calculated on the Company’s EBITDA as
of the month immediately prior to  the date of termination and (ii) the Market
Cap Bonus Shares calculated by dividing (x) 7% of the increase, if any, of the
Market Capitalization as of the fiscal year end prior to the date of termination
compared to the 20 trading days immediately preceding the date of termination by
(y) the closing price for the trading day immediately preceding the date of
termination.  Such share shall be issued as of the date of termination.
 
-8-

--------------------------------------------------------------------------------


 
If the Executive’s engagement is terminated pursuant to clauses (i), (ii) or
(iv) of Section 8(a) of this Agreement, the Executive’s right to Annual Salary
payments and benefits shall immediately terminate, except as may otherwise be
required by applicable law.
 
(g)    Change of Control Notwithstanding the foregoing, in the event that a
Change of Control (as defined below) occurs during the Term of this Agreement
and the Executive is terminated by the Company as a result of such Change of
Control (other than for Cause) or the Executive terminates for Good Reason as a
result of the Change of Control, the Executive shall be entitled to the
following benefits:
 
(i)    Cash Compensation: The Company shall pay to the Executive, in cash within
30 days after the date of termination, (a) the amount equal to two multiplied by
the Annual Salary, together with any earned Annual Salary through the date of
termination and any accrued vacation pay and (b) (if the Change of Control
occurs other than at the end of the Company’s fiscal year end) the EBITDA Bonus
calculated on the Company’s EBITDA as of the month immediately prior to the
Change of Control.
 
(ii)    Equity Compensation:  The Market Cap Bonus Shares calculated by dividing
(x) 7% of the increase, if any, of the Market Capitalization as of the fiscal
year end prior to the Change of Control compared to the 20 trading days
immediately preceding the Change of Control by (y) the closing price of the
Company’s Common Stock on the trading day immediately prior to the issuance of
such shares.  Such shares shall be issued no later than 5 days after the Change
of Control.
 
For purposes of this Section, any one of the following events shall be
considered a “Change of Control”:
 
(a)    the acquisition by any “person” (as such term is defined in Section
3(a)(9) of the Securities Exchange Act of 1934) of any amount of the Company’s
Common Stock so that it holds or controls fifty percent (50%) or more of the
Company’s Common Stock;
 
(b)    a merger or consolidation after which fifty percent (50%) or more of the
voting stock of the surviving corporation is held by persons who were not
stockholders of the Company immediately prior to such merger or consolidation;
 
-9-

--------------------------------------------------------------------------------


 
(c)    the sale or disposition by the Company of all or substantially all of the
Company’s assets to an entity in which immediately after such sale or
disposition, the Company’s stockholders hold less than 50% of the combined
voting power of such entity’s outstanding securities; or
 
(d)    approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.
 
9.    Non-Competition.
 
(a)    The Executive acknowledges and recognizes the highly competitive nature
of the businesses of the Company and accordingly agrees as follows:
 
(i)    During the Term of the Executive’s engagement and, for a period of one
year following the date Executive ceases to be employed by the Company (the
“Restricted Period”), the Executive will not, whether on Executive’s own behalf
or on behalf of or in conjunction with any person, company, business entity or
other organization engaged in a Competitive Business (as defined below),
directly or indirectly solicit or assist in soliciting on behalf of any entity
engaged in a Competitive Business, the business of any client or prospective
client:
 
(A)    with whom Executive had personal contact or dealings on behalf of the
Company during the one year period preceding termination of Executive’s
engagement with the Company;
 
(B)    with whom Executives reporting to Executive have had personal contact or
dealings on behalf of the Company during the one-year period immediately
preceding the termination of the Executive’s engagement; or
 
(C)    for whom Executive had direct or indirect responsibility during the
one-year period immediately preceding Executive’s termination of employment.
 
-10-

--------------------------------------------------------------------------------


 
(ii)    During the Restricted Period, Executive will not directly or indirectly:
 
(A)    engage in a Competitive Business;
 
(B)    enter the employ of, or render any services to, any person or entity (or
any division of any person or entity) who or which engages in a Competitive
Business; provided that Executive shall not be prohibited from rendering any
services to any company that derives less than 10% of its revenues from a
Competitive Business (a “Permitted Company”), if such services or employment
relate solely to a business of the Company that is not in competition with a
Competitive Business;
 
(C)    acquire a financial interest in, or otherwise become actively involved
with, any Competitive Business, directly or indirectly, as an individual,
partner, shareholder, officer, director, principal, agent, trustee or
consultant; provided, however, a Competitive Business shall not include a
Permitted Company, or
 
(D)    interfere with, or attempt to interfere with, business relationships
(whether formed before, on or after the date of this Agreement) between the
Company and customers, clients, suppliers partners, members or investors of the
Company of which it is reasonable to expect that Executive is aware.
 
(iii)    For purposes of this Agreement, “Competitive Business” means the
development, manufacture, license, sale or provision of products or services
that the Company currently, or at any time during the Term of this Agreement,
sells, manufactures, licenses or provides.
 
(iv)    Notwithstanding anything to the contrary in this Agreement, the
Executive may, directly or indirectly own, solely as an investment, securities
of any person engaged in a Competitive Business which is publicly traded on a
national or regional stock exchange or on the over-the-counter market if the
Executive (i) is not a controlling person of, or a member of a group which
controls, such person and (ii) does not, directly or indirectly, own 5% or more
of any class of securities of such person.
 
-11-

--------------------------------------------------------------------------------


 
(v)    During the Restricted Period, the Executive will not, whether on the
Executive’s own behalf or on behalf of or in conjunction with any person,
company, business entity or other organization whatsoever, directly or
indirectly:
 
(A)    solicit or encourage any employee of the Company to leave the employment
of the Company; or
 
(B)    hire any such employee who was employed by the Company as of the date of
Executive’s termination of employment with the Company or who left the
employment of the Company coincident with, or within six months prior to or
after, the termination of Executive’s employment with the Company.
Notwithstanding the foregoing, Executive will not be restricted from hiring any
employee who is terminated without Cause by the Company.
 
(vi)    During the Restricted Period, Executive will not, directly or
indirectly, solicit or encourage to cease to work with the Company any
individual consultant then under contract with the Company.
 
(b)    It is expressly understood and agreed that although the Executive and the
Company consider the restrictions contained in this Section 9 to be reasonable,
if a final judicial determination is made by a court of competent jurisdiction
that the time or territory or any other restriction contained in this Agreement
is an unenforceable restriction against the Executive, the provisions of this
Agreement shall not be rendered void but shall be deemed amended to apply as to
such maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Agreement
is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.
 
10.   Indemnification - In the event that the Executive is made, or threatened
to be made, a party to any action or proceeding, whether civil or criminal, by
reason of the fact that the Executive is or was a director, officer, or member
of a committee of the Board or serves or served any other corporation,
partnership, joint venture, trust, the Executive benefit plan or other
enterprise in any capacity at the request of the Company, or resulting from any
of the Executive’s actions in any of the foregoing roles the Executive shall be
indemnified by the Company and the Company shall advance the Executive’s related
expenses to the fullest extent permitted by law (including without limitation,
damages, costs and reasonable attorney fees), as may otherwise be provided in
the Company’s Articles of Incorporation and By Laws as incurred and will start
prior to any judicial preceding. The Company further covenants not to amend or
repeal any provisions of the Articles of Incorporation or Bylaws of the Company
in any manner which would adversely affect the indemnification or exculpatory
provisions contained therein as they pertain to acts. The provisions of this
Section are intended to be for the benefit of, and shall be enforceable by, each
indemnified party and the Executive’s heirs and representatives. If the Company
or any of its successors or assigns (i) shall consolidate with or merge into any
other corporation or entity and shall not be the continuing or surviving
corporation or entity of such consolidation or merger or (ii) shall transfer all
or substantially all of its properties and assets to such person, then and in
each such case, proper provisions shall be made so that the successors and
assigns of the Company shall assume all of the obligations set forth in this
Section 10.
 
-12-

--------------------------------------------------------------------------------


 
11.    Miscellaneous
 
(a)    Counterparts  This Agreement may be executed in separate counterparts,
each of which will be an original and all of which taken together shall
constitute one and the same agreement, and any party hereto may execute this
Agreement by signing any such counterpart.
 
(b)    Severability  Whenever possible, each provision of this Agreement shall
be interpreted in such a manner as to be effective and valid under the
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable under any applicable law or rule, the validity,
legality and enforceability of the other provisions of this Agreement will not
be affected or impaired thereby.  In furtherance and not in limitation of the
foregoing, should the duration or geographical extent of, or business activities
covered by, any provision of this Agreement be in excess of that which is valid
and enforceable under applicable law, then such provision shall be construed to
cover only that duration, extent or activities which may validly and enforceably
be covered.
 
(c)    Assignability  Neither this Agreement nor any right, remedy, obligation
or liability arising hereunder or by reason hereof shall be assignable
(including by operation of law) by either party without the prior written
consent of the other party to this Agreement.
 
(d)    Modification, Amendment, Waiver or Termination   No provision of this
Agreement may be modified, amended, waived or terminated except by an instrument
in writing signed by the parties to this Agreement.  No course of dealing
between the parties will modify, amend, waive or terminate any provision of this
Agreement or any rights or obligations of any party under or by reason of this
Agreement.  No delay on the part of the Company or the Executive in exercising
any right hereunder shall operate as a waiver of such right.  No waiver, express
or implied, by the Company of any right or breach by the Executive shall
constitute a waiver of any other right or breach by the Executive.
 
-13-

--------------------------------------------------------------------------------


 
(e)            Notices  All notices, consents, requests, instructions, approvals
or other communications provided for herein shall be in writing and delivered by
personal delivery, overnight courier, mail, electronic facsimile or e-mail
addressed to the receiving part at the address set forth herein.  All such
communications shall be effective when received.
 
If to the Company:
 
Technest Holdings, Inc.
Attention: General Counsel
10411 Motor City Drive, Suite 650
Bethesda, MD 20817
 
If to the Executive
 
Gino M. Pereira
c/o Technest Holdings, Inc.
10411 Motor City Drive, Suite 650
Bethesda, MD 20817
 
Any party may change the address set forth above by notice to the other party
given as provided herein.
 
(f)    Headings  The headings contained in this Agreement are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.
 
(g)    Governing LawALL MATTERS RELATING TO THE INTERPREATION, CONSTRUCTION,
VALIDITY AND ENFORCEMENT OF THE AGREEMENT SHALL BE GOVERNED BY THE INTERNAL LAWS
OF THE STATE OF MARYLAND, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW PROVISIONS
THEREIN.
 
-14-

--------------------------------------------------------------------------------


 
(h)    Venue; Fees and Expenses Any action at law, suit in equity or judicial
proceeding arising directly, indirectly, or otherwise in connection with, out
of, related to or from this Agreement, or any provision hereof, shall be
litigated only in the state courts located in the State of Maryland, County of
Montgomery or the federal courts in the district which covers such county.  The
Executive and the Company consent to the jurisdiction of such courts.  The
prevailing party shall be entitled to recover its reasonable attorneys’ fees and
costs in any such action.
 
(i)    Waiver of Right to Jury Trial  Each party hereto hereby waives, except to
the extent otherwise required by applicable law, the right to trial by jury in
any legal action or proceeding between the partied hereto arising out of or in
connection with this Agreement.
 
(j)    Third-Party Benefit  Nothing in this Agreement, express or implied, is
intended to confer upon any other person any rights, remedies, obligations or
liabilities of any nature whatsoever.
 
(k)    Withholding Taxes  The Company may withhold from any benefits payable
under this Agreement all federal, state, city or other taxes as shall be
required pursuant to any law or governmental regulation or ruling.
 
(l)    Prior Employment Agreement  The Company and the Executive hereby
acknowledge that the Employment Agreement entered into March 13, 2006 between
the Company and the Executive is terminated and of no further force and effect
(other than the provisions set forth in the Agreement between the Company and
the Executive dated December 31, 2007).
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
-15-

--------------------------------------------------------------------------------


 
THE PARTIES ACKNOWLEDGE THAT EACH HAS READ THIS AGREEMENT, UNDERSTANDS IT, AND
AGREES TO BE BOUND BY ITS TERMS AND CONDITIONS.  FURTHER, THE PARTIES AGREE THAT
THIS AGREEMENT AND ANY EXHIBITS HERETO ARE THE COMPLETE AND EXCLUSIVE STATEMENT
OF THE AGREEMENT BETWEEN THE PARTIES, WHICH SUPERSEDES ALL PROPOSALS AND ALL
PRIOR AGREEMENTS, ORAL OR WRITTEN, AND ALL OTHER COMMUNICATIONS BETWEEN THE
PARTIES RELATING TO THE SUBJECT MATTER HEREOF, INCLUDING THE EMPLOYMENT
AGREEMENT DATED MARCH 13, 2006 (OTHER THAN THE PROVISIONS SET FORTH IN THE
AGREEMENT BETWEEN THE COMPANY AND THE EXECUTIVE DATED DECEMBER 31, 2007).
 
ACCEPTED AND AGREED:
 


Technest Holdings, Inc. Gino Miguel Pereira             /s/ Nitin V. Kotak, CFO
/s/ Gino M. Pereira         Date: 1/14/08 Date: 1/14/08

 
 
 
-16-